Citation Nr: 0927686	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO. 07-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the Veteran's 
application for entitlement to an increased (compensable) 
evaluation for bilateral hearing loss.  The Veteran filed a 
timely Notice of Disagreement (NOD) in September 2006 and, 
subsequently, in February 2007, the RO provided a Statement 
of the Case (SOC).  In March 2007, the Veteran filed a timely 
substantive appeal to the Board and, in July 2008 and April 
2009, respectively, the RO issued Supplemental Statements of 
the Case (SSOCs).   

At the Veteran's request, the Board held a hearing, seated at 
the RO (i.e. Travel Board hearing), in June 2009.  A 
transcript is of record.  

The Board notes that the record raises an issue of 
entitlement to service connection for tinnitus.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the Veteran's claim for 
entitlement to an increased rating for his service-connected 
bilateral hearing loss has been obtained; the Veteran has 
been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence the VA would 
obtain; there is no indication that the Veteran has evidence 
pertinent to this claim that he has not submitted to the VA.

2.  An April 2009 audiological examination of the Veteran's 
hearing, the only evaluation to produce reliable results, 
revealed an average 66 decibel loss, with a speech 
recognition score of 94 percent and an exceptional pattern of 
hearing loss, in the right ear (level V); and an average 49 
decibel loss, with a speech recognition score of 88 percent, 
in the left ear (level II).


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no greater than 10 
percent, for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess, 19 Vet. App. at 486.  This notice must also inform 
the Veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service-
connection is granted.  Id.

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court found that, at a minimum, adequate VCAA 
notice in a claim for increased rating requires that the VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask the VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board finds that a June 2006 letter substantially 
satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  
In this letter, the Veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; the information 
and evidence the Veteran was expected to provide; and the 
information required by Dingess.  The RO advised the Veteran 
of the information required by Vazquez in a June 2008 letter, 
to include the applicable criteria for rating hearing loss.  
However, the June 2008 was not issued to the Veteran prior to 
the initial August 2006 rating decision from which this 
appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the June 
2008 notice, the AMC re-adjudicated the Veteran's claims, as 
demonstrated by the July 2008 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist the Veteran with his claim.  The Board also notes that 
the Veteran was afforded a VA audiological examination in 
April 2009, which was thorough in nature.  This evaluation 
revealed findings that are adequate for rating purposes.  
Under these circumstances, there is no further duty to 
provide a medical examination or opinion.  38 C.F.R. §§ 
3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).




II.  Increased Rating

a.  Factual Background.  The Veteran essentially contends 
that the evaluation assigned for his service-connected 
bilateral hearing loss does not accurately reflect the 
severity of that disorder.  In a January 1992 VA treatment 
record, the Veteran reportedly indicated that he worked as a 
drywall finisher prior to a disabling back injury, caused by 
a fall off a scaffold.  

A VA audiological evaluation, conducted in July 2006, 
indicated that pure tone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
90
95
105
100
98
LEFT
70
70
80
90
78

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in 
the left ear.  Impedance audiometry indicated normal middle 
ear function bilaterally.  Acoustic reflexes were present at 
all frequencies tested ipsi and contralaterally.  
Contralateral reflex decay was negative bilaterally.  In his 
findings, the examiner stated that the speech reception 
thresholds were not commensurate with the pure tone air 
conduction responses.  Also, "[s]peech recognition scores 
were not consistent with the pure tone air conduction 
responses (better than one would expect)."  The examiner 
found a "significant airborne gap was present bilaterally 
with normal middle ear function and acoustic reflexes were 
present when they should be absent in view of the mixed 
nature and degree of the reported hearing loss."  As such, 
the examiner's opinion was that the test results should not 
be used to determine increased compensation.




A different examiner conducted a subsequent July 2006 VA 
audiological examination.  In this examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
95
95
105
105
100
LEFT
80
85
95
100
90

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 94 percent in the right ear and of 98 percent in 
the left ear.  Diagnostic and clinical testing showed normal 
middle ear pressure and compliance via type A tympanograms; 
and all acoustic reflexes present bilaterally with no reflex 
decay.  Having reviewed the findings, the examiner stated 
that the pure tone test results suggested a severe to 
profound mixed hearing loss in both ears, but speech 
reception thresholds suggested significantly better acuity.  
He noted that the bone conduction thresholds did not 
"match" air conduction thresholds; and that a mixed hearing 
loss was not possible with type A tympanograms and the 
presence of acoustic reflexes.  He also indicated that the 
current test results differed from those of the earlier July 
2006 VA audiological examination.  As a result, the examiner 
stated that the pure tone test results were inconsistent and 
unreliable and should not be used for rating purposes.

An April 2009 VA audiological evaluation, indicated that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
60
60
70
75
66
LEFT
45
45
55
50
49

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 92 percent in the right ear and of 88 percent in 
the left ear.

In his opinion, the examiner found some poor inter-test 
consistency on the speech reception thresholds, word 
recognition, and pure tone results, but indicated that pure 
tones obtained were seemingly a more accurate reflection of 
the Veteran's true hearing.  Spondees and word recognition 
continued to suggest some possible conservative responses, 
but, he reiterated, the pure tones were likely more 
reflective of the Veteran's true hearing than the previous 
examinations.  When describing the impact the hearing loss 
would have upon the Veteran's occupational activities, the 
examiner stated that they would have significant effects.  He 
noted that the disorder would cause poor social interactions, 
difficulty following instructions, and difficulty 
understanding telephone conversations.  

At the June 2009 Travel Board hearing, the Veteran testified 
that he experienced difficulty hearing people on his right if 
they stood behind him or to the side.  (Hearing Transcript, 
page 3).  However, he indicated that a hearing aid alleviated 
some of the problem.  (Hearing Transcript, page 4).  The 
Veteran stated that he had difficulty hearing people in 
public places and noisy environments.  He reported reading 
people's lips if they were facing him in such areas.  
(Hearing Transcript, page 7).  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone hearing threshold 
level, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure Tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment.  Under its provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86.  

Tables VI, VIA, and VII are included below:

Table VI
Numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Pure Tone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on pure 
tone threshold average

Pure Tone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for a ten percent rating, but no 
greater than ten percent, for the Veteran's service-connected 
bilateral hearing loss have been met.  The Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  During the pendency 
of this appeal, the Veteran underwent three VA audiological 
examinations.  However, the Board finds that results of the 
first two hearing tests, both occurring in July 2006, cannot 
be used for purposes of assigning a rating for the Veteran's 
hearing loss.  In each examination report, the VA examiner 
indicated that noticeably high speech recognition scores were 
inconsistent with poor pure tone air conduction results.  
Moreover, each examiner noted that, were the Veteran to be 
experiencing hearing loss as indicated by the pure tone 
results, acoustic reflexes would not have been present.  As 
such, each examiner stated in their report that the 
examination results should not be used for rating purposes.  
Under these circumstances, the Board finds that the results 
of these audiological examinations are unreliable for rating 
purposes.

By contrast, the August 2009 examiner indicated that the pure 
tone thresholds noted in his report were likely more 
reflective of the Veteran's true hearing than the July 2006 
results.  The audiological evaluation revealed an average 
left ear pure tone decibel loss of 49, with speech 
recognition ability of 88 percent.  These findings are 
consistent with Level II hearing in the left ear, using 
38 C.F.R. § 4.85, Table VI.  The audiological evaluation 
revealed an average right ear pure tone decibel loss of 66, 
with speech recognition ability of 92 percent.  These 
findings are consistent with Level II hearing in the right 
ear, using 38 C.F.R. § 4.85, Table VI.  However, the August 
2009 audiological testing of the right ear revealed that the 
pure tone threshold readings at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) was 
greater than 55 decibels.  As such, the Board finds it 
necessary to determine the Roman Numeral designation for 
hearing impairment using Table VIa.  See 38 C.F.R. § 4.86 
(noting that when the pure tone threshold at each of the four 
specified frequencies is 55 decibels or more, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral).  Using Table VIa, 
the findings are consistent with Level V hearing in the right 
ear.  The combined numeric designations for the Veteran's 
left and right ears result in a 10 percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

Regarding the possibility of an increased rating greater than 
10 percent, the Board notes that the Veteran's assertions 
that he experiences difficulty hearing, especially with his 
right ear, are credible.  However, in determining the actual 
degree of disability, the examination findings are more 
probative of the degree of impairment then the descriptions 
included in the Veteran's testimony.  As noted above, the 
Court has noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, supra.  Moreover, the 
Board notes that the Veteran's hearing loss was evaluated 
using the criteria for an exceptional pattern of hearing 
impairment, thereby taking into account his exceptional loss 
of hearing in the right ear.  In this case, application of 
the certified audiological test results to the applicable 
rating criteria do not support an increased rating in excess 
of 10 percent.  38 C.F.R. 4.85, Diagnostic Code 6100.  As the 
preponderance of the evidence is against the Veteran's claim 
for a rating greater than 10 percent for bilateral hearing 
loss, the benefit of the doubt doctrine is not applicable to 
this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Ortiz, supra; Gilbert, supra.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
other provisions of Title 38 of the Code of Federal 
Regulations, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  There has been no showing by the Veteran 
that his bilateral hearing loss has necessitated frequent 
hospitalizations.  The Board notes that the Veteran is 
retired and, as such, the evidence does not indicate any 
interference with the Veteran's employment.  In the absence 
of such factors, the criteria for submission for assignment 
of extraschedular rating for a bilateral hearing disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a rating of 10 percent for bilateral hearing 
loss, but no more than 10 percent, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


